    Case: 2:19-cr-00053-EAS Doc #: 30 Filed: 08/23/19 Page: 1 of 2 PAGEID #: 114




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                      :

                       Plaintiff,              :
                                                      CASE NO: 2:19-cr-53
       v.                                      :
                                                      CHIEF JUDGE EDMUND A. SARGUS, JR.

ANDREW K. MITCHELL,                            :

                       Defendant.              :



              JOINT MOTION OF DEFENDANT AND U.S. GOVERNMENT
                     TO CONTINUE ALL TRIAL DEADLINES

       Now come Defendant, Andrew K. Mitchell, by and through counsel Mark C. Collins, and

Assistant U.S. Attorney Jessica H. Kim, hereby request a continuance of all deadlines, as well as the

Defendant continues to waive time for said request. The reasons for said request are more fully stated

in the attached Memorandum in Support.




                                                      Respectfully submitted,

                                                      /s/ Mark C. Collins
                                                      MARK C. COLLINS (0061207)
                                                      KAITLYN C. STEPHENS (0095589)
                                                      Mark C. Collins Co., LPA
                                                      492 S. High Street, 3rd Floor
                                                      Columbus, Ohio 43215
                                                      (614) 443-3100 (614) 413-3902-fax
                                                      mark@mcollinslaw.com
                                                      kaitlyn@mcollinslaw.com
                                                      Attorneys for Defendant Andrew K. Mitchell
   Case: 2:19-cr-00053-EAS Doc #: 30 Filed: 08/23/19 Page: 2 of 2 PAGEID #: 115




                               MEMORAUNDUM IN SUPPORT

       Now come the Defendant, Andrew K. Mitchell, by and through Counsel and Assistant U.S.

Attorney Jessica H. Kim, and hereby request a continuance of all deadlines. As the Court is aware,

Defense Counsel has been retained on Mr. Mitchell’s state case; 19 CR 1662, a murder charge, set in

front of the Honorable Judge Young, in the Common Pleas Court of Franklin County, as well as the

above styled case. It is Counsel’s belief that it is in Mr. Mitchell’s best interest to focus on one

matter at a time; that being the murder charge in the state case. Defendant by and through Counsel

hereby again waives speedy trial rights in the above style case. Said request is consented and joined

by Assistant U.S. Attorney Jessica H. Kim.




                                                      Respectfully submitted,

                                                      /s/ Mark C. Collins
                                                      MARK C. COLLINS (0061207)
                                                      KAITLYN C. STEPHENS (0095589)
                                                      Mark C. Collins Co., LPA
                                                      492 S. High Street, 3rd Floor
                                                      Columbus, Ohio 43215
                                                      (614) 443-3100 (614) 413-3902-fax
                                                      mark@mcollinslaw.com
                                                      kaitlyn@mcollinslaw.com
                                                      Attorneys for Defendant Andrew K. Mitchell




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, I electronically filed the Motion to Continue with

Chief Judge Edmund A. Sargus, Jr., using the CM/ECF System, which will send notification of such

filing to the following: Jessica H. Kim, Esq., and Kevin W. Kelley, Esq.


                                                      /s/ Mark C. Collins
                                                      MARK C. COLLINS (0061207)
